Title: To George Washington from Benjamin Lincoln, 7 January 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            Boston January 7th 1781
                        
                        Nothing My dear General very new or material has taken place, since I did my self the honor to address your
                            Excellency under the 26th. However I cannot omit so good an opportunity as offers by this express, to inform you that the
                            recruiting service goes on well, and that there is good reason to hope our battalions will soon be filled up.
                        The matter of clothing the army is of such importance, in every point of view, that I have been induced to
                            draught a petition to the General Assembly, which I shall offer tomorrow, praying that they would immediately cloth the
                            recruits, as no effectual provision has been made for this purpose by the continent—and shewing that to march them
                            unclothed would only put them in a situation to observe the miseries of others, with sensations of distress sharpened by
                            their own suffering, without being able to render any services to their country--I flatter my self with hopes of success
                            in this application; and that when the assembly consider that hereby the evils of nakedness will be avoided—The just
                            expectation of the soldier fulfilled—The recruiting service promoted—The Good of the cause advanced; & that it
                            can with ease be effected, without loss to this particular State, they will grant my prayer.
                        I mentioned to your Excellency that probably the troops would rendezvous in this town, & at
                            Springfield; all of them will, excepting those raised in the County of Barkshire; they in Great Barrington—where the
                            superintendent or muster master will deliver them to such officer as your Excellency shall order to receive them.
                        The flourishing state of trade and the low rate of bills of exchange, which are 15 or 20 pcent under par
                            casts the darkest shade on our public affairs; as it may retard our borrowing those sums so necessary for prosecuting the
                            war with vigour, unless at great loss. For while bills are at their present rate it will be difficult to borrow cash, as
                            the holders can lodge it in Europe with so much advantage to themselves. So that if we borrow it must be bills at par; the
                            loss on which will be great—but when the alternative is this measure or further emissions of paper money, can there be a
                            doubt which is the most eligible? I have the honor to be my Dear General with the highest esteem your Excellencys most
                            obedient & most humble servant
                        
                            B. Lincoln
                        
                    